COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-05-323-CR





CHARLES GRACE JONES	  						APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM CRIMINAL 
DISTRICT COURT NO. 1 OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On September 27, 2005, we abated this appeal and remanded the case to the trial court to determine whether appellant Charles Grace Jones wanted to continue his appeal and if so whether he wanted to proceed pro se, to determine whether appellant was indigent, and to appoint counsel if necessary. The supplemental reporter’s record from the abatement hearing was filed in this court on November 4, 2005.

At the hearing, Jones told the court that he did not wish to proceed with his appeal.  Based on the reporter’s record, it is apparent that Jones does not desire to continue this appeal.  Accordingly, we dismiss this appeal. 
 
See 
Tex. R. App. P.
 43.2(f). 





PER CURIAM

PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: November 17, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.